Name: Council Regulation (EEC) No 3495/81 of 3 December 1981 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12 . 81 Official Journal of the European Communities No L 353/3 COUNCIL REGULATION (EEC) No 3495/81 of 3 December 1981 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, only temporarily by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed hereto shall be suspended at the level indicated against each of them . Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community and in the other cases to suspend them totally ; Whereas , in view of the difficulty of assessing accura ­ tely short-term trends in the economic situation in the relevant sectors , suspension measures should be taken These suspensions shall be applicable :  from 1 January to 28 February 1982 for the products listed in Table I ,  from 1 January to 30 June 1982 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING No L 353/4 Official Journal of the European Communities 9 . 12 . 81 ANNEX TABLE CCT heading No Description Rate of autonomous duty ( % ) ex 03.02 A I f) Coalfish (Pollachius virens or Gadus virens), salted or in brine , whole, headless or in pieces , intended for smoking or drying (a ) 8 ex 03.02 A II d ) Fillets of coalfish (Pollachius virens or Gadus virens ), salted or in brine , intended for smoking or drying ( a ) 9 TABLE 11 CCT heading No Description Rate of autonomous duty ( % ) ex 03.01 B I e ) Piked dog-fish (squalus acanthias ), fresh , chilled or frozen , whole , headless or in pieces 6 ex 03.01 B I e) Flaps of piked dog-fish (squalus acanthias), fresh , chilled or frozen 0 ex 03.03 A I Crawfish heads for the processing industry (a ) 10 ex 07.05 B I Beans , white , dried , of the species 'Phaseolus vulgaris ' 0 ex 08.01 A Dates , fresh or dried , for packing for retail sale into imme ­ diate packings of a net capacity not exceeding 1 1 kg (a) 0 ex 08.10 D Dates , frozen , in immediate packings of a net capacity of 5 kg or more , not intended for the production of alcohol (a ) 0 ex 1 6.05 A Crabs of the species 'King' (Paralithodes camchaticus), 'Hana ­ saki ' (Paralithodes brevipes), 'Kegani ' (Erimacrus isenbecki ), and 'Queen ' (Chinoecetes spp), 'Red' (Geryon quinquedens) and 'Rough stone' ( Neolithodes asperrimus), simply boiled in water and shelled , whether or not frozen , in immediate pack ­ ings of a net capacity of 2 kg or more 0 ex 16.05 B Lobster flesh , cooked to be used by the processing industry for the manufacture of butters based on crustaceans , pastes and pÃ ¢tÃ ©s or soup ( a ) 10 ex 16.05 B Shrimps and prawns of the species 'Pandalus borealis ' boiled in water and shelled , whether or not frozen or dried , intended for the industrial processing of products falling within heading No 16.05 (a ) 14 (a ) Checks on their use for this special purpose shall be carried out pursuant to the relevant Commu ­ nity provisions .